02-11-034-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00034-CV
 
 



In re Floyd Edward Hamm


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  By
an order signed on November 22, 2010, the trial court denied relator’s “REQUEST
TO RESCIND JUDGEMENT AND ORDER TO WITHDRAW FUNDS.”  Relator had an adequate remedy at law—a
direct appeal to this court—to challenge the trial court’s order; thus, he may
not attack it by seeking mandamus.  See Harrell v. State, 286 S.W.3d
315, 321 (Tex. 2009); In re Pannell,
283 S.W.3d 31, 35 (Tex. App.—Fort Worth 2009, orig. proceeding) (“Mandamus is
not available if another remedy, though it would have been adequate, was not
timely exercised.”); In re Carson, 12
S.W.3d 886, 888 (Tex. App.—Texarkana 2000, orig. proceeding) (holding that a
relator was not entitled to mandamus relief because he “did not take advantage
of [a] clearly adequate remedy when it existed”).  Accordingly, relator’s petition for writ of
mandamus is denied.
 
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; GARDNER and WALKER, JJ.
 
DELIVERED: 
January 27, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).